Citation Nr: 0704554	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  04-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1995 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. The veteran is service-connected for a bilateral foot 
disability, which is rated as 20 percent disabling, 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, which is rated as 60 percent disabling, and 
depression secondary to a back disability, which is rated as 
30 percent disabling.

2. The veteran's service-connected disabilities are not shown 
to be productive of a disability picture that precludes her 
from securing and following some form of substantially 
gainful employment consistent with her education and work 
experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An October 2003 letter informed 
her of the information and evidence necessary to warrant 
entitlement to the benefit sought.  This letter also advised 
the veteran of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the October 2003 letter essentially 
notified the veteran of the need to submit any pertinent 
evidence in her possession.  

The Board notes that the Court's decision in Pelegrini II, 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  To the extent that the October 2003 
notice was not given prior to the initial adjudication of the 
claims, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
the notice provided to the veteran in October 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and a 
February 2004 rating decision and June 2004 statement of the 
case were provided to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the assignment of an effective date.  The 
Board has concluded that the preponderance of the evidence is 
against this claim.  Any questions as to the appropriate 
effective date to be assigned have therefore been rendered 
moot.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
relevant VA treatment records, a September 2003 letter from 
the veteran's employer, a November 2002 lay statement from a 
coworker, and various private treatment records.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding her claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to her age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The Board observes that the veteran is eligible to receive 
TDIU benefits as she is service-connected for degenerative 
disc disease and degenerative joint disease of the lumbar 
spine, which is rated as 60 percent disabling.  38 C.F.R. 
§ 4.16(a) (2006).  She is also service-connected for a 
bilateral foot disability, which is rated as 20 percent 
disabling, and depression secondary to her back disability, 
which is rated as 30 percent disabling.  Her combined service 
connected rating is 80 percent.

However, despite her eligibility, the Board concludes that 
entitlement to TDIU benefits is not warranted because a 
preponderance of the evidence is against any finding that the 
current impairment from her service-connected disabilities is 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  

The evidence of record demonstrates that the veteran has been 
employed full time as a loan officer since 1995; she earns 
approximately $3,000 per month in her capacity as a loan 
officer.  Despite such facts, the veteran, by her 
representative, contends that she is entitled to TDIU 
benefits because her full-time employment should not be 
considered "substantially gainful employment."  Rather, the 
veteran contends that her employment is "marginal 
employment," within the meaning of 38 C.F.R. § 4.16(a) 
(2006).  

According to 38 C.F.R. § 4.16(a), marginal employment shall 
generally be deemed to exist when a veteran's earned income 
does not exceed the amount established by the U.S. Department 
of Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Marginal employment may also exist, on a 
facts found basis, when earned income exceeds the poverty 
threshold.  Examples of "marginal employment" include, but 
are not limited to, employment in a protected environment 
such as a family business or sheltered workshop.  Id.  The 
Court has determined that employment that is more than 
marginal may be considered to be "substantially gainful 
employment."  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Board observes that the veteran's reported earnings of 
$3,000 per month, or $36,000 per year, well exceed the annual 
poverty threshold for one person throughout this appeal.  The 
poverty thresholds for calendar years 2002, 2003, and 2004 
were $9183, $9,393, and $9645, respectively.  Manual M21-1 
MR, IV.ii.2.F.32.  Thus, she does not meet the general 
criteria for marginal employment.  

However, the veteran's representative argues that she is 
marginally employed because her employer has taken steps to 
create a protected environment.  The steps identified by the 
veteran's representative include providing her with a special 
chair for her back and retaining her as an employee despite 
her numerous absences.  While the Board acknowledges that the 
veteran's employer has taken steps to accommodate her 
service-connected disabilities, the Board concludes that the 
evidence does not demonstrate that she is in a protected work 
environment, nor does it indicate that she cannot follow 
substantially gainful employment.  Hence, she is not 
"marginally" employed.  

In the present case, the veteran has indicated on multiple 
occasions that she works full time as a loan officer.  The 
September 2003 request for employment information, completed 
by the veteran's employer, notes that she works nine hours 
per day and forty-five hours per week.  Most recently, the 
veteran reported that she works 50 hours per week at a May 
2004 VA examination.  Although the veteran has stated that 
she experiences difficulty at work due to pain and fatigue, 
the Board finds that her ability to consistently work full 
time weighs against any finding that she cannot follow 
substantially gainful employment.  Cf. Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991) (the ability to work only a few 
hours a day or only sporadically is not the ability to engage 
in substantially gainful employment).  Furthermore, the Board 
notes that although a September 2003 letter from her employer 
indicates that the employer has been lenient on her because 
of her outstanding service to the company, and that lately 
she has not been performing to her full potential, the 
employer does not state that she is incapable of performing 
her job.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(the question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment).  Finally, the Board 
notes that this letter clearly indicates that her employment 
is not completely "protected" in the sense that the 
employer's accommodations do not extend to reduced work 
schedules, lessened duties, or an unwillingness not to 
terminate.

The Board is sympathetic to the veteran's contentions that 
she is in constant pain when sitting or standing.  It also 
acknowledges her statements that she only works because she 
has no other option financially.  However, the fact remains 
that she has been able to maintain full time employment at an 
income well above the poverty threshold for one person with 
few accommodations from her employer.  It is clear that her 
service-connected disabilities have some impact on her 
employment situation; however, this impact does not rise to 
the level necessary to warrant entitlement to TDIU benefits.  
Namely, the evidence of record does not demonstrate that her 
service-connected disabilities prevent her from following 
substantially gainful employment within the meaning of 
38 C.F.R. § 4.16(a).  Thus, for the reasons discussed above, 
the Board must deny the veteran's claim.  In making its 
determination, the Board has considered the applicability of 
the benefit-of-the-doubt.  However, the preponderance of the 
evidence is against the veteran's claim; thus, the rule does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


